Citation Nr: 0432738	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to an increase in a 10 percent rating for right 
knee medial instability prior to May 16, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1970 to November 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO rating decision which 
denied an increase in a 20 percent rating for right knee 
medial instability.  A July 2002 RO decision determined that 
the veteran's right knee disability was to be rated 10 
percent disabling for right knee medial instability, 
effective July 1, 1997, and with a separate 10 percent rating 
for degenerative joint disease (arthritis) with limitation of 
motion, effective July 1, 1997.  The combined rating for the 
right knee disability was 20 percent.  

A June 2003 RO decision increased the rating for the 
veteran's right knee medial instability to 20 percent, 
effective May 16, 2003.  The 10 percent rating for 
degenerative joint disease of the right knee was continued.  
In February 2004, the veteran testified at a Travel Board 
hearing at the RO.  At such hearing and in a February 2004 
statement, the veteran expressly withdrew the issues of 
entitlement to an increase in a 10 percent rating for 
degenerative joint disease (arthritis) of the right knee and 
entitlement to an increase in a 20 percent rating for right 
knee medial instability after May 16, 2003.  Therefore, those 
issues are no longer before the Board.  


FINDING OF FACT

The veteran's service-connected right knee medial instability 
is manifested by moderate subluxation or instability prior to 
May 16, 2003.  





CONCLUSION OF LAW

The criteria for a 20 percent rating for right knee medial 
instability prior to May 16, 2003, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In January 1973, The RO granted service connection and a 10 
percent rating for right knee medial instability, effective 
November 18, 1972.  

In April 1997, the RO increased the rating for the veteran's 
service-connected right knee medial instability to 20 
percent, effective August 15, 1996.  

Private treatment records dated from July 1997 to September 
1999 refer to treatment for disorders including right knee 
problems.  A July 1999 report from C. L. Highgenboten, M.D., 
noted that the veteran reported that his right knee would 
give way when he walked.  He also reported that he was 
recently walking and that his knee popped and swelled.  The 
veteran stated that since that time, he had noticed an 
enlarged vein anteriorly and had also noticed numbness 
anterolaterally.  He indicated that his knee would swell if 
he walked over one-half mile.  The veteran reported that it 
would lock when he relaxed until it would finally pop back 
into place.  Dr. Highgenboten reported that on examination of 
the right knee, there was no effusion and the patella moved 
frequently.  It was noted that the veteran had multiple scars 
around the knee.  Dr. Highgenboten stated that range of 
motion of the right knee was from 5 to 100 degrees and that 
the McMurray's, Lachman's, and anterior drawer tests were all 
negative.  It was noted that the veteran's ligaments were 
stable at maximum extension and 2+ pseudo-opening at 30 
degrees.  The impression was severe degenerative arthritis, 
right knee.  

VA treatment records dated from August 1999 to September 1999 
refer to continuing treatment.  

On October1, 1999, the veteran submitted his current claim 
for an increased rating for his service-connected right knee 
medial instability.  

The veteran underwent a VA orthopedic examination in November 
1999.  He reported that he had worked as a truck driver since 
his separation from service.  The veteran stated that he was 
currently doing cross country driving which required him to 
drive heavy equipment and to spend many hours driving 
including operating the accelerator pedal with his right 
foot.  He indicated that such tired him significantly.  The 
veteran also reported that his right knee would give out and 
that he suffered pain and welling when he was on long trips.  

The examiner reported that both patellas were moveable and 
non-tender.  The examiner stated that there was definite 
roughing graded at 3+ out of a possible 4+ of the right 
patella.  It was noted that both knees could extend to 180 
degrees or the 0 position and that both could flex to 140 
degrees in the supine position without pain.  The examiner 
indicated that he found no particular thickening in either 
knee.  It was noted that the veteran did have what appeared 
to be an exostosis on the medial side of the distal end of 
the femur at the joint line level.  The examiner stated that 
the veteran was a very large, muscular man, who walked 
without a limp and had findings primarily of an exostosis in 
the right knee on the medial side.  The examiner reported 
that the McMurray's test was questionable, that the Lachman's 
was negative, and that he did not find any ligament laxity of 
either knee.  The examiner commented that aside from the 
exostosis, the physical findings showed very little 
abnormality.  It was reported that most of the veteran's 
symptoms and problems were subjective and related to his 
tiring and giving out when he was on long cross country trips 
as truck driver.  The impression was status post ligament 
tear, treated by surgery at age seventeen to enlistment; 
status post re-injury in 1970 in active duty; status post 
operative number two of the right knee performed at 
approximately age twenty-five; post-traumatic arthritis of 
the right knee secondary to the prior diagnoses.  

A November 1999 report of a magnetic resonance imaging study, 
as to the veteran's right knee, related an impression of 
effusion; degenerative changes; tear of the lateral meniscus; 
degeneration of the medial meniscus, rule out underlying 
concurrent tears; increased signal in the distal femur and 
proximal tibia compatible with bone bruise; complete tear 
anterior cruciate ligament; chondromalacia of the patella; 
and loose bodies.  

A February 2002 private treatment report from K. W. Rathjen, 
M.D., noted that the veteran reported that his right knee had 
worsened recently and that it bothered him all the time.  The 
veteran indicated that there was activity, rest, and night 
pain, and that there was giving way of the right knee which 
caused him to fall down the previous week and injure the 
opposite left knee.  Dr. Rathjen reported that there was 
moderate effusion of the right knee.  It was noted that the 
range of motion of the right knee was 5 degrees to 105 
degrees and that there was significant crepitation on range 
of motion.  There were well-healed anteromedial scars.  Dr. 
Rathjen indicated that there was a moderate degree of popping 
and crepitation and that the veteran did have what appeared 
to be a small capsular hernia just lateral to the junction of 
the patellar tendon.  It was noted that there was also some 
popping in the lateral aspect of the knee which probably 
represented the iliotibial band.  Dr. Rathjen noted that 
there was no instability and that there was a negative 
McMurray's.  The impression included osteoarthritis of the 
right knee and effusion of the right knee.  

In July 2002, the RO determined that the veteran's right knee 
disability was to be rated 10 percent disabling for right 
knee medial instability, effective July 1, 1997, and with a 
separate 10 percent rating for degenerative joint disease 
(arthritis) with limitation of motion, effective July 1, 
1997.  The combined rating for the right knee disability was 
20 percent.  

The veteran underwent a VA orthopedic examination on May 16, 
2003.  He reported that his principle sensation was that his 
knee would give away and that he would fall.  The veteran 
stated that his pain was medial when such occurred.  He 
indicated that his private physician had told him that his 
knee was bad enough that he would need a total knee 
replacement when he was the right age.  The veteran indicated 
that he was currently a truck driver, but that the knee was 
giving him more and more trouble.  He stated that his knee 
had given away and that he had fallen about twelve times in 
the past year.  

The examiner reported that an examination revealed an 
obviously osteoarthritic right knee with the ridging of 
osteoarthritis along the medial femoral condyle and the 
tibial condyle, medially.  It was noted that the lateral side 
looked fairly good.  The examiner stated that there were two 
long scars medially.  The more anterior scar was 17 cm and 
the more medial one was 14 cm.  It was noted that both scars 
were nicely healed and curvilinear and that the veteran 
reported that they were giving him no problems.  The examiner 
stated that the Lachman's test was negative.  The examiner 
indicated that, however, stressing into valgus with the knee 
in as full as extension as it would go, did show a 10-degree 
flexion contracture.  The examiner noted that the stressing 
of the medial collateral ligament revealed it to be stable, 
although flexion of about 30 degrees was not distinctly 
stable.  The examiner stated that he would call it a little 
less than 1+, but that it did not have a good endpoint.  The 
examiner indicated that he was of the opinion that such did 
represent anterior cruciate deficiency.  It was noted that 
the range of motion was from a 10-degree flexion contracture 
to 110 degrees and that it would not move further.  The 
examiner indicated that any attempt to move would cause the 
veteran to have pain.  The diagnosis was severe 
osteoarthritis of the right knee following ligament injuries 
with at least two repairs.  The examiner noted that the knee 
was presently tending to give away and that it was subluxated 
about one-fourth of the width of the tibial plateau.  

The examiner commented that the diagnosis was severe 
osteoarthritis of the right knee with two surgeries for 
ligamentous repairs, the last in 1990.  The examiner remarked 
that the veteran had a cruciate deficiency in the right knee 
and that he had subluxation due to degenerative joint 
disease.  It was noted that the veteran had a positive 
McMurray's test, which meant that there was a piece of 
tissue.  The examiner stated that such could be a ligament or 
joint cartilage or meniscus that was causing this and that 
such could be the reason that the veteran would fall.  The 
examiner noted that such was part of the instability.  The 
examiner indicated that he was of the opinion that the 
veteran had a significantly injured and osteoarthritic right 
knee.  

In June 2003, the RO increased the rating for the veteran's 
service-connected right knee medial instability to 20 
percent, effective May 16, 2003 (the date of the VA 
orthopedic examination).  The 10 percent rating for 
degenerative joint disease of the right knee was continued.  

At the April 2004 Travel Board hearing, the veteran testified 
that he first started having increased instability of the 
right knee back in 1997.  He stated that he would be walking 
and that he would fall.  The veteran indicated that he was 
told that he had instability of the right knee at VA 
examinations, including one in November 1999.  The veteran 
reported that he was experiencing instability in the period 
from October 1999 to May 2003.  


II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a January 2002 
statement of the case, an August 2002 supplemental statement 
of the case, a March 2003 letter, a July 2003 supplemental 
statement of the case, and at the February 2004 Board 
hearing, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for an increase in a 
10 percent rating for right knee instability prior to May 16, 
2003.  The discussions in the rating decision, the statement 
of the case, the supplemental statement of the case, and the 
hearing held in February 2004, have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board notes that the veteran is solely appealing the 
rating assigned for right knee instability prior to May 16, 
2003.  The RO has rated the veteran's right knee medially 
instability as 10 percent disabling prior to May 16, 2003 
(the date of a VA orthopedic examination) under Diagnostic 
Code 5257.  The RO has rated the veteran's right knee medial 
instability as 20 percent disabling after May 16, 2003.  The 
20 percent rating was based on the RO's determination that 
the veteran was shown to have moderate subluxation or 
instability of the right knee under Diagnostic code 5257 at 
the time of the May 16, 2003 examination.  

The May 16, 2003 VA orthopedic examination report noted that 
the veteran reported that his right knee would give away.  
The examiner indicated that the Lachman's test was negative 
and that stressing into valgus with the right knee in as full 
as extension as it would go, did show a 10 percent flexion 
contracture.  The examiner reported that the stressing of the 
medial collateral ligament revealed it to be stable, although 
flexion of about 30 degrees was not distinctly stable.  The 
examiner remarked that he was of the opinion that such did 
represent anterior cruciate deficiency.  The diagnosis was 
severe osteoarthritis of the right knee following ligament 
injuries with at least two repairs.  The examiner also 
indicated that the knee was tending to give away and that it 
was subluxated about one-fourth of the width of the tibial 
plateau.  The examiner commented that the veteran had a 
cruciate deficiency in the right knee and that he had 
subluxation due to degenerative joint disease.  

The Board observes that the veteran has consistently 
complained of giving way of his right knee.  A July 1999 
treatment report from Dr. Highgenboten noted that the veteran 
reported that his knee would give way when he walked.  At a 
November 1999 VA orthopedic examination, the veteran also 
stated that his knee would give out.  He reported similar 
symptomatology pursuant to a February 2002 treatment report 
from Dr. Rathjen.  Such records do not specifically indicate 
any right knee subluxation or instability.  However, other 
significant right knee pathology was indicated, including a 
November 1999 VA MRI that indicated a complete tear of the 
anterior cruciate ligament..  

The Board observes that the May 16, 2003 VA orthopedic 
examination report does clearly indicate worsening 
symptomatology as to subluxation or instability of the 
veteran's right knee as compared to previous examination and 
treatment reports.  However, the Board notes that a review of 
the evidence of record does not disclose such a significant 
change in severity of the instability of the right knee 
condition solely at the May 16, 2003 examination.  The 
veteran has consistently complained of right knee instability 
and has received treatment for such complaints on several 
occasions throughout the entire period of his present appeal.  

Therefore, the Board finds that a 20 percent rating, 
indicating moderate subluxation or instability, is warranted 
prior to May 16, 2003, for the veteran's service-connected 
right knee medial instability.  The Board observes that the 
evidence does not indicate severe subluxation or instability, 
as required for a higher 30 percent rating, during such 
period.  

In sum, the Board grants an increased rating, to 20 percent, 
for the veteran's right knee medial instability prior to May 
16, 2003.  The benefit-of-the doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107A(b).  




ORDER

An increased rating, to 20 percent, for right knee medial 
instability prior to May 16, 2003, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



